Citation Nr: 0926171	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-33 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
hemorrhoids.

2. Entitlement to a rating higher than 10 percent for 
chondromalacia of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1966 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is in the record.

The claim for increase for hemorrhoids is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Chondromalacia of the right knee is manifested by flexion 
limited to 70 degrees with pain and on repetitive movement 
and by extension to 0 degrees without additional functional 
loss due to pain, weakness, excess fatigability, lack of 
endurance, incoordination, or atrophy to include on 
repetitive movement; and slight recurrent subluxation or 
lateral instability is not demonstrated.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 
5257, 5260, 5261 (2008).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a claim for increase, the VCAA notice requirements are 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2006 and June 2008.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the symptoms had 
increased and the effect of the worsening had on the 
claimant's employment and daily life.  The Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.  The notice included the 
general notice of the criteria of the Diagnostic Code under 
which the claimant is rated.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment and daily life).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in August 2008.  Mayfield v. Nicholson, 499 F. 3d 1317, 1323 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained VA records and has 
afforded the Veteran a VA examination in November 2006.  The 
Veteran has submitted his own statements and statements by 
his wife and other relatives as further evidence in support 
of his claim.

As the Veteran has not identified any additional evidence 
pertinent to the claim for increase for the right knee, and 
as there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505, 519 (2007).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

The evaluation of the same manifestation of a disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14.

Rating factors for a disability of the musculoskeletal system 
includes functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Also, with any form of arthritis, painful motion is factor to 
be considered. 38 C.F.R. § 4.59.  

Chondromalacia of the right knee is currently rated 10 
percent disabling under Diagnostic Code 5014.  Under 
Diagnostic Code 5014, chondromalacia is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis is rated as limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
involved.

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).  A separate rating may be assigned 
for limitation of flexion or for limitation of extension.

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees and the criterion for 
a 20 percent rating is flexion limited to 30 degrees.  38 
C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees and the criterion 
for a 20 percent rating is extension limited to 15 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Also instability of the knee may be rated separately under 
Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 
percent rating is assigned for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating requires moderate impairment due to 
recurrent subluxation or lateral instability.

Factual Background

Chondromalacia of the right knee has been service connected 
since November 1969, and the current 10 percent rating has 
been in effect since May 2004.

On VA examination in November 2006, the Veteran complained of 
stabbing pain that radiates from the knee to his right foot 
and a feeling of instability.  The pain was a constant and 
severe with stiffness, but he denied swelling, heat or 
redness.  Aggravating factors included standing more than 10 
minutes and bending or squatting caused a flare up that 
happens at least once a day lasting for two hours.  He had 
not had surgery or other medical interventions.  He did use 
over the counter pain medication with a good response.  The 
examiner noted the Veteran was unemployed due to lumbar spine 
condition.  Any activities of daily living or weight bearing 
were slowed.  He also has to avoid weight bearing 
recreational activities.

Right knee flexion with pain was 0 to 70 degrees in active 
motion.  Extension was to zero degrees.  The knee was stable 
with negative anterior, posterior, varus, valgus, and Lachman 
stressing.  The examiner did not feel or hear any crepitus.  
X-rays revealed minimal degenerative changes. 

The Veteran back disability is service-connected with a 
separate rating not subject to this appeal.  



Family member have submitted statements in October 2006 and 
in November 2007 concerning the effect the right knee 
disability.  The Veteran's wife believed the disability has 
lead to the Veteran falling.

Analysis

The VA examination in November 2006 was adequate for rating 
the knee disability as the examiner reported findings 
pertaining to rating the disability under the applicable 
Diagnostic Codes. 

Right knee flexion is limited to 70 degrees with pain, or 
stated another way, the Veteran can flex to 70 degrees on a 
range from 0 to 140 degrees.  As flexion is not limited to 30 
degrees, the criterion for an increased rating to 20 percent 
under Diagnostic Code 5260 is not demonstrated, considering 
functional loss due to pain and painful movement.

As extension is full, the criterion, extension limited to 10 
degrees, for a separate rating under Diagnostic 5261 is not 
demonstrated, considering functional loss due to pain and 
painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

And in the absence of evidence of recurrent subluxation or 
lateral instability, a separate rating under Diagnostic Code 
5257 is not warranted.

As the criterion for the next higher rating or a separate 
rating under another diagnostic code has not been 
demonstrated, the preponderance of the evidence is against 
the claim for a rating higher than 10 percent for 
chondromalacia right knee, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

As for the Veteran's testimony and the statements from family 
members concerning the effect and extent of the disability, 
the Veteran and family members are not qualified through 
training or experience to offer a opinion where the 
determinative issue involves a specific measurement as to 
range of motion.  38 C.F.R.  § 3.159.

For this reason, the Board rejects the Veteran's testimony 
and the statements as competent evidence that his right knee 
disability warrants a higher rating.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate. This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a Veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and 
referral for an extraschedular rating is not required. Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and 
provided for a higher rating for more severe symptoms.  For 
these reasons, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).

In a rating decision in June 2008, the RO denied the claim 
for total disability rating for compensation based on 
unemployability and the Veteran did not appealed the RO's 
decision.  


ORDER

A rating higher than 10 percent for chondromalacia of the 
right knee is denied.


REMAND

Hemorrhoids are currently rated 10 percent disabling.  The 
Veteran argues that the rating does not accurately compensate 
him for the disability.  The criteria for the next higher 
rating, 20 percent, are hemorrhoids, external or internal, 
with persistent bleeding and with secondary anemia or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

On VA examination in October 2006, although the examiner 
listed recent blood values, the examiner did not state 
whether this represented anemia and, if so, whether the 
Veteran suffered from severe anemia due to hemorrhoids. 


In his substantive appeal and in his testimony, the Veteran 
indicated that he had a hemorrhoidectomy in October or 
November of 2007.

In March 2008, the Veteran's prescriptions include one 
medication that is prescribed for anal fissures.  

In light of the above, the Board determines that there is a 
need to verify the current severity of the disability. 
Therefore, a reexamination is required under 38 C.F.R. § 
3.327(a).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA records since September 
2007. 



2. Afford the Veteran an examination to 
determine the level of impairment due to 
hemorrhoids.  

The examiner is requested to comment on 
the following: 

a). Does the Veteran have anemia 
associated with hemorrhoids and, if 
so, to what degree? 

b). Does the Veteran have anal 
fissures? 

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


